Per CuRiam.
The court charged the jury the defendant’s plea of not guilty was a challenge to the credibility of the State’s evidence, entitling defendant “to an acquittal unless and until the State has satisfied you from the evidence and by its greater weight of his guilt.”
Conviction could only be had upon proof of guilt beyond a reasonable doubt. .The jury was so informed in a subsequent portion of the *578charge. The error in defining the degree of proof required was undoubtedly a “slip of the tongue.” Nonetheless, it was prejudicial, entitling defendant to a
New trial.